DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1-9, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of a dummy MIM feature embedded in the passivation structure and comprising an opening; wherein the through via extends through the opening of the dummy MIM feature without contacting the dummy MIM feature.
In regards to claims 21-25, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of a dummy metal-insulator-metal (MIM) feature embedded in the passivation structure and comprising: a plurality of conductor plate layers, a plurality of insulator layers interleaving the plurality of conductor plate layer, and an opening through the plurality conductor plate layers and the plurality of insulator layers; and a through via extending through the passivation structure, the opening, the redistribution layer, and the substrate, wherein the plurality of the conductor plate layers are electrically floating.
In regards to claims 26-31, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of a first dummy metal-insulator-metal (MIM) feature disposed in the first passivation structure and comprising a first through opening; a first through via extending through the first passivation structure, the first through opening, the first redistribution layer, and at least a portion of the first substrate; a second dummy MIM feature disposed in the second passivation structure and comprising a second through opening; and a second through via extending through the second passivation structure, the second through opening, the second redistribution layer, and at least a portion of the second substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848     

/David M Sinclair/Primary Examiner, Art Unit 2848